Citation Nr: 1202961	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-32 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than May 26, 2000, for the award of a total rating for compensation based upon individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than May 26, 2000, for the award of Dependents' Educational Assistance under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to September 1953.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Roanoke, Virginia, Department of Veterans Affairs Regional Office (RO).

The Board previously remanded the matter to the RO for additional evidentiary development in August 2010.  The case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An informal claim for a TDIU rating was received on October 23, 1990, but it is not factually ascertainable from the evidence of record that the Veteran met the criteria for an award of a TDIU rating prior to May 26, 2000.

2.  A permanent and total disability rating was not in effect prior to May 26, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 26, 2000, for the award of TDIU have not been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.321, 3.400, 4.16 (2011).

2.  The criteria for an effective date prior to May 26, 2000, for the award of Dependents' Educational Assistance under 38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807, 21.3021 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The instant matter arises from an appeal of the effective dates assigned for the award of a TDIU rating and Dependents' Educational Assistance under 38 U.S.C. Chapter 35 (DEA benefits).  Courts have held that once service connection is granted a claim is substantiated, additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the appeal.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this matter, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's appeal.  

Also, the Veteran was afforded a VA examination in January 2011 to address the questions raised in this appeal.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the service-connected disability picture in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the August 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to obtain the Veteran's outstanding VA treatment records from August 1993 to July 1998 from the Salem, Virginia, VA Medical Center.  This was accomplished upon remand, and these VA treatment records are presently associated with the claims file.  

The Board also directed the AMC/RO to refer the Veteran's claims file to a psychologist or a psychiatrist for review so that they may provide an opinion as to whether it is at least as likely as not that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities prior to May 26, 2000, and, if so, to cite as specific date as possible.  As noted herein above, this was accomplished in January 2011.  

Finally, the AMC/RO readjudicated the matter in an April 2011 supplemental statement of the case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the August 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

A.  Earlier Effective Date for the Award of TDIU 

The Veteran contends that an effective date earlier than May 26, 2000, is warranted for the award of a TDIU.

The instant appeal presents two questions for consideration.  The first question requires the Board to determine on which date the Veteran first filed a claim, whether formal or informal, for a TDIU.  The next question requires the Board to determine the date on which it is factually ascertainable that the Veteran met the criteria for an award of a TDIU.  

With regard to the first question, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  An effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. §5110(b) (2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 12-98 (1998).  "[A]n increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a) (West Supp. 2010); 38 C.F.R. §3.151 (2011).  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  

However, a claim for a TDIU is not a freestanding claim; rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  The claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of either the initial claim or as a claim for an increase rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during adjudication of the issue of entitlement the service connection or during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Norris v. West, 12 Vet. App. 413, 420 (1999).  

Furthermore, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

A "report of examination or hospitalization" under 3.157(b) "should indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011).  Moreover, a term "report of examination" under 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, "claim for Social Security disability benefits that was pending at the time it was written."  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's] general condition, as [the physician] had observed it over" time.  Massie, supra, No. 09-3397.

In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In the instant case, the facts are not in dispute in showing that the Veteran first filed a formal claim for a TDIU received on May 26, 2000, which is the current effective date assigned.  

Thus, the question becomes whether he filed an informal claim for a TDIU prior to May 26, 2000.  

By way of history, the record on appeal shows that an original claim of service connection for PTSD was granted by the RO in April 1991, effective from March 1990.  The Veteran timely appealed the initial rating assigned in the April 1991 rating decision.  

Prior to the April 1991 award of service connection for PTSD, the record contains a treatment summary from a VA counselor/therapist written on July 16, 1990.  The therapist summarized that the Veteran had been seen for individual counseling since July 6, 1989, and "[d]uring this period of time," he had retired "under circumstances that he feels were not ideal"; he had almost attacked a supervisor the day before his retirement.  

This same VA counselor/therapist testified at a hearing at the RO on October 23, 1990.  The therapist testified that the Veteran retired from work after losing his temper at a supervisor; he had kept the Veteran on the job for an additional year, even though the Veteran continuously complained that he needed to leave work and could not take it anymore.  The therapist went on to explain that the Veteran had wanted to keep working an additional year, but he was afraid he was going to attack the supervisor physically, which scared him so badly that he decided to retire.  The VA therapist concluded that the Veteran's symptoms had "gotten worse up to the point where he did leave his job early."  

The Board notes that the July 16, 1990, VA treatment summary relates to the circumstances under which the Veteran left his job, but does not constitute an informal claim for a TDIU under 38 C.F.R. § 3.157(b) as it is simply summation of the Veteran's condition rather than, for instance, the findings of treatment provided during a specific VA medical examination.  See Massie, supra, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011).  Moreover, it did not directly indicate that the Veteran had stopped working due to his service-connected symptomatology, particularly PTSD.  

The October 23, 1990, RO hearing testimony, by comparison, is consistent with an informal claim for a TDIU as contemplated by Rice v. Shinseki, as it consists of evidence of unemployability due to PTSD symptomatology, and it demonstrates the Veteran's intention to apply for a total rating.  22 Vet. App. at 453-54 (explaining that if a veteran asserts entitlement to a TDIU during adjudication of the issue of entitlement the service connection, the issue is part of the underlying claim for an increased initial evaluation.).  This informal claim remained unadjudicated until an October 2011 rating decision.  

Even though the claims file contains an informal claim for a TDIU prior to May 26, 2000, an earlier effective date is not warranted on this basis alone.  Rather, the remaining question is whether it is factually ascertainable that the Veteran satisfied the criteria for awarding a TDIU at that earlier time.  See 38 C.F.R. § 3.400(o).  

Under the applicable criteria, a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  

If the schedular criteria are not met, a TDIU may be assignable on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  This means that in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

If the schedular evaluation is found to be inadequate, the matter must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree; generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, the question is whether those service-connected disabilities cause a marked interference with employment in excess of that contemplated by the rating schedule.  

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the Veteran's age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose, 4 Vet. App. at 363.  

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

In making all determinations, the Board's duty is to assess the credibility and weight of the evidence, including the lay assertions of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

In the instant case, the Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD) and residuals of malaria.  He has a 70 percent evaluation for PTSD as of May 26, 2000.  Residuals of malaria are noncompensably disabling.  

Thus, the Veteran has met the schedular criteria for a TDIU since May 26, 2000.  See 38 C.F.R. § 4.16(a) (2011).  

Previously, in a March 2008 decision, the Board determined that a 70 percent rating for PTSD was not assignable prior to May 26, 2000.  The Veteran did not appeal this determination and it is, therefore, binding on the Board.  See 38 C.F.R. § 20.1303.  In other words, the facts are not in dispute in establishing that the Veteran did not meet the schedular criteria for assignment of a TDIU rating under 38 C.F.R. § 4.16(a), prior to May 26, 2000.  

Consequently, the sole remaining issue becomes whether the facts show that the matter should be referred for consideration of assignment of a TDIU rating on an extraschedular basis prior to May 26, 2000.  The Board finds, after careful consideration, that such referral is not warranted, for the following reasons.  

The pertinent evidence on this question first consists of the opinion of the Veteran's VA counselor/therapist, as noted above, in July 1990 and October 1990.  Again, the counselor/therapist indicated that the Veteran had to leave his job early due to an increase in his PTSD symptomatology.  

Also, in a June 1992 VA Form 9 (substantive appeal), the Veteran wrote that he had to take early retirement because he could not get along with his supervisor or coworkers.  

By comparison, the Veteran wrote in his May 2000 formal TDIU claim that he had retired from his last job in July 1990, but had not left because of his disability.  Rather, he identified the date on which his disability affected full-time employment as July 1, 1991, which was also the day he identified as becoming too disabled to work. 

Pursuant to his May 2000 claim, the Veteran underwent a VA psychiatric evaluation in February 1991.  The psychiatrist found that the Veteran's "long work history would indicate [a] mild to moderate degree (of impairment) through the years."  It was noted that this determination was made based on review of the Veteran's records and the Veteran himself.  His work status at the time of the evaluation was found to be "[c]urrently unable to work - date to return unknown."    

Next, the Veteran underwent a VA social and industrial survey in May 1993, in connection with his claim for an increased rating for PTSD.  He complained to the VA examiner that his symptoms had "got[ten] extremely worse" since he retired.  He described himself as a workaholic, and the examiner pondered whether the Veteran had coped with his symptoms by staying busy at work.  The examiner reiterated later in the examination report that the Veteran's work previously distracted him, so he was suffering more since retiring.  The VA examiner found that the Veteran was severely disabled, both socially and industrially, at that time, due to PTSD.  

More recently, in July 1998, a VA physician letter wrote a letter explaining that he been treating the Veteran for five years.  It was his determination that the Veteran's symptoms were of sufficient severity to severely hamper his social life, and he would be unable to work were he not retired.  

Similarly, a VA psychiatrist wrote in a December 2000 treatment record that the Veteran was, "without question," unable to work due to the severity of his PTSD, as he was unable to tolerate the stress and social interactions a job would entail; his condition was severe; and his diagnosis had been consistent over the years.  

A December 2006 VA psychiatry addendum likewise notes that the Veteran would not be able to maintain any employment due to his symptoms.   

In January 2007, the Veteran underwent a VA examination.  After reviewing the evidence and performing a clinical evaluation, the VA examiner assigned a GAF score of 45, and commented that the Veteran would not likely be able to maintain effective employment due to his PTSD symptomatology; the examiner concurred with the December 2006 VA psychiatry addendum in this regard.  

Finally, the same VA examiner who performed the January 2007 examination reviewed the matter again in January 2011.  After carefully and accurately documenting the pertinent treatment records, the VA examiner concluded that he "d[id] not see any way to specify an exact date that the Veteran became unemployable without undue speculation."  In support of this opinion, the VA examiner acknowledged the December 2000 psychiatric treatment note indicating that the Veteran was unable to manage employment, but then contrasted this assessment with a May 1993 VA examination indicating that work had a positive impact on the Veteran.  With specific regard to the circumstances under which the Veteran stopped working in 1990, the VA examiner commented that the Veteran had taken early retirement due to a disagreement with a supervisor, but that the specific date he stopped working did not provide sufficient evidence documenting an inability to maintain employment.  Rather, according to the VA examiner, that date "simply indicates" that the Veteran had a particular episode with that particular supervisor, which led him to choose early retirement.  The VA examiner found significant that the Veteran had previously worked successfully at that same job for thirty-four years, and there were no records indicating any subsequent attempts to work.  The VA examiner found that this evidence showed no other documented failed attempts at work that might suggest other specific dates of unemployability.  For these reasons, the VA examiner concluded that he could not render a specific date.  

In light of this record, it is not factually ascertainable that the Veteran's service-connected disability picture presented such an unusual or exceptional disability picture, when considered in combination, demonstrating an inability to gain or maintain substantially gainful employment than would be permitted by his educational and occupational background, prior to May 26, 2000.  Although this evidence further indicates that the Veteran might have been unable to work even if not retired, the January 2011 VA examiner determined that a specific date of his unemployability could not be determined.  The January 2011 VA examination is the most persuasive evidence on this question as it was clear, based on a comprehensive, accurate, and longitudinal review of the pertinent facts, and it was well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Consequently, referral to the Director, Compensation and Pension Service, for consideration of whether a TDIU is assignable on an extraschedular basis prior to May 26, 2000, is not warranted.  

In summary, the Board finds that an effective date for the award of a TDIU prior to May 26, 2000, is not assignable.  The date entitlement arose is May 26, 2000, the date upon which the disability rating of the Veteran's PTSD was increased from 50 to 70 percent disabling, thereby resulting in him satisfying the threshold percentage requirements under 38 C.F.R. § 4.16(a), for the award of a TDIU.  Although the Veteran filed an informal claim for a TDIU prior to that date, it is not factually ascertainable prior to May 26, 2000, that his service-connected disability presented such an unusual or exception disability picture rendering him unable obtain and maintain substantially gainful employment due to his service-connected disabilities alone.  Thus, May 26, 2000, is the date entitlement arose, and this later date controls the assignment of an effective date for the award of the TDIU rating.  Accordingly, the May 26, 2000 effective date is appropriate.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Entitlement to an Earlier Effective Date for the Award of 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35.

The Veteran also contends that he is entitled to an effective date earlier than May 26, 2000, for the grant of Dependents' Educational Assistance under 38 U.S.C. Chapter 35 (DEA).

VA law provides that DEA benefits under Chapter 35, Title 38, United States Code, may be paid to dependents of a veteran who meets certain basic eligibility requirements.  Pertinent in this appeal, basic eligibility for DEA exists if a veteran has a service-connected disability that is rated permanent and total.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807(a), 21.3021 (2011).  A total disability may be assigned where a veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2011).  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b) (2011).

In the instant case, the effective date for the award of DEA benefits is May 26, 2000, which is the same date as the award of the Veteran's TDIU rating.  As the Board found above, however, the Veteran is not entitled to an effective date for the award of a TDIU prior to that date, and he is not otherwise assigned a permanent and total disability rating on any other basis.  DEA benefits may not be awarded prior to the effective date of an award for a permanent and total disability rating.  38 U.S.C.A. §§ 3501, 3510.  Consequently, the Veteran is not entitled to an effective date earlier than May 26, 2000, for DEA benefits.  

As the disposition of this claim is based on the law as applied to undisputed facts, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (holding that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to an effective date prior to May 26, 2000, for the award of a total disability rating based on individual unemployability is denied.

An effective date earlier than May 26, 2000, for the award of basic eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35 benefits is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


